Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 203 filed 01/18/19       PageID.7614    Page 1 of
                                      5


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, et al.,

                     Plaintiffs,
                                                     Civil Action No. 17-cv-14148
  v.
                                                     Hon. Eric L. Clay
                                                     Hon. Denise Page Hood
  RUTH JOHNSON, in her official                      Hon. Gordon J. Quist
  capacity as Michigan Secretary of State

                     Defendant.
                                      /

                   CONGRESSIONAL AND LEGISLATIVE
                  DEFENDANTS-INTERVENORS’ REPLY IN
             SUPPORT OF EMERGENCY MOTION TO STAY TRIAL

        The Congressional and Legislative Defendants-Intervenors, by and through

  their attorneys, hereby reply to Plaintiffs’ and the Secretary of State’s respective

  responses to Defendants-Intervenors’ Emergency Motion to Stay Trial, and state as

  follows.

        Defendants-Intervenors moved to stay the trial in this case because the

  Supreme Court will soon decide two cases—Common Cause v. Rucho (Sup. Ct.

  #18-422) and Benisek v. Lamone (Sup. Ct. #18-726)—which will decide whether

  federal court subject matter jurisdiction exists over such gerrymandering disputes

  and, if so, the framework under which such disputes are to be decided. The
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 203 filed 01/18/19        PageID.7615    Page 2 of
                                      5


  responses filed by both the Defendant Secretary of State and Plaintiffs indicate

  concurrence in the motion to stay. (ECF Nos. 199 & 200). Moreover, neither

  Defendant Secretary of State nor Plaintiffs have claimed a stay will prejudice them

  or the public (indeed, their responses suggest the opposite), and so the concern

  identified by the Court in its earlier order denying a stay no longer appear to be an

  obstacle. (See ECF No. 35, p. 2-3). The Court should therefore grant the motion

  to stay.

         Defendant Secretary of State’s suggestion and Plaintiffs’ request, that the

  Court stay the case pending their joint motion to approve a consent decree, is both

  procedurally improper and substantively wrong.         That is, “it is procedurally

  improper to assert new motions for relief in a response brief to a different party’s

  motion.” Bush v. Godwin, No. 3:15-CV-524-TAV-CCS, 2018 WL 576850, at *13

  (E.D. Tenn. Jan. 26, 2018). And, that procedural barrier aside, substantively,

  Plaintiffs and the Secretary simply cannot enter into a consent decree that imposes

  any obligation on Intervenors without Intervenors also agreeing to do so. See

  Olden v. LaFarge Corp., 383 F.3d 495, 512 (6th Cir. 2004) (citing Lawyer v.

  Dep’t. of Justice, 521 U.S. 567, 579 (1997) (“[A] settlement agreement subject to

  court approval in a nonclass action may not impose duties or obligations on an

  unconsenting party or ‘dispose’ of his claims.”) (citation omitted); Firefighters v.

                                            2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 203 filed 01/18/19       PageID.7616    Page 3 of
                                      5


  City of Cleveland, 478 U.S. 501, 529 (1986) (“[A] court may not enter a consent

  decree that imposes obligations on a party that did not consent to the decree.”)

  (citations omitted)).

        Alternatively, assuming solely for argument sake that Plaintiffs and the

  Secretary can enter into such a decree without the Intervenors, and can do so prior

  to February 5th, it nonetheless remains that Intervenors are also in this case. As

  such, any alleged consent decree between Plaintiffs and the Secretary would do

  nothing to affect Intervenors’ rights. Said differently, absent a stay by this Court

  based on the Supreme Court’s rulings in Rucho and Benisek, as requested by the

  Intervenors, the trial would nonetheless be required to go forward regardless of

  what Plaintiffs and the Secretary may do.

        Finally, it is important to correct a fundamental factual misstatement by

  Plaintiffs’ counsel Joseph H. Yeager, Jr. Mr. Yeager states in Plaintiffs’ response

  that Defendants-Intervenors “have not chosen to participate in the discussion”

  regarding settlement. (ECF No. 200, ¶ 3). This statement is false. Mr. Yeager

  neither invited Defendants-Intervenors to participate in settlement discussions nor

  did Defendants-Intervenors ever reject an invitation to participate. To the extent

  settlement discussions have been held, these discussions have occurred in secret

  and without any offer to allow Defendants-Intervenors to participate.

                                              3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 203 filed 01/18/19         PageID.7617    Page 4 of
                                      5


        WHEREFORE, Defendants-Intervenors respectfully request the Court grant

  their motion and stay the trial of this case pending the final decisions of the United

  States Supreme Court in Common Cause v. Rucho (Sup. Ct. #18-422) and Benisek

  v. Lamone (Sup. Ct. 18-726), and the Court do so on that basis alone.

  Respectfully submitted,

  Holtzman Vogel Josefiak                   Clark Hill PLC
  Torchinsky PLLC

  /s/ Jason Torchinsky                      /s/ Charles R. Spies
  Jason Torchinsky                          Charles R. Spies (DC 88445)
  Shawn Sheehy                              Brian D. Shekell (P75327)
  Phillip Gordon                            212 E. Cesar Chavez Ave.
  45 North Hill Drive, S 100                Lansing, Michigan 48906
  Warrenton, Virginia 20106                 (517) 318-3100
  (540) 341-8800                            cspies@clarkhill.com
  JTorchinsky@hvjt.law                      bshekell@clarkhill.com
  ssheehy@hvjt.law                          Attorneys for Applicants
  pgordon@hvjt.law
  Attorneys for Applicants

  Date: January 18, 2019




                                            4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 203 filed 01/18/19          PageID.7618   Page 5 of
                                      5


                             CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing

  paper with the Clerk of the Court using the ECF system which will send

  notification of such filing to all of the parties of record.


                                                  CLARK HILL PLC

                                                  /s/ Charles R. Spies




                                              1
